

115 HR 4455 IH: Supporting Mitigation Activities and Resiliency Targets for Rebuilding Act
U.S. House of Representatives
2017-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4455IN THE HOUSE OF REPRESENTATIVESNovember 21, 2017Mr. Denham (for himself and Mr. Capuano) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to improve mitigation
			 assistance, and for other purposes.
	
 1.Short titleThis Act may be cited as the Supporting Mitigation Activities and Resiliency Targets for Rebuilding Act or the SMART Rebuilding Act. 2.Federal cost-share adjustments for repair, restoration, and replacement of damaged facilitiesSection 406(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(b)) is amended by inserting after paragraph (2) the following:
			
				(3)Increased Federal share
 (A)Incentive measuresThe President may provide incentives to a State or Tribal government to invest in measures that increase readiness for, and resilience from, a major disaster by recognizing such investments through a sliding scale that increases the minimum Federal share to not more than 85 percent. Such measures may include—
 (i)the adoption of a mitigation plan approved under section 322; (ii)investments in disaster relief, insurance, and emergency management programs;
 (iii)encouraging the adoption and enforcement of nationally recognized design standards that establish minimum acceptable criteria for the design, construction, and maintenance of eligible facilities for the purpose of protecting the health, safety, and general welfare of the buildings’ users against disasters;
 (iv)facilitating participation in the community rating system; and (v)funding mitigation projects or granting tax incentives for projects that reduce risk.
 (B)Comprehensive GuidanceNot later than 1 year after the date of enactment of this paragraph, the President, acting through the Administrator, shall issue comprehensive guidance to States and Tribal governments regarding the measures and investments that will be recognized for the purpose of increasing the Federal share under this section.
 (C)ReportOne year after the issuance of the guidance required by subparagraph (B), the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report regarding the analysis of the Federal cost shares paid under this section..
 3.National public infrastructure pre­di­sas­ter hazard mitigationSection 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133) is amended—
 (1)in subsection (c) by inserting Public after the National; (2)in subsection (e)(1)(B)—
 (A)by striking or at the end of clause (ii); (B)by striking the period at the end of clause (iii) and inserting ; or; and
 (C)by adding at the end the following:  (iv)to establish and carry out enforcement activities to implement nationally recognized design standards that establish minimum acceptable criteria for the design, construction, and maintenance of eligible facilities for the purpose of protecting the health, safety, and general welfare of the buildings’ users against disasters.;
 (3)in subsection (f)— (A)in paragraph (1) by inserting for mitigation activities that are cost effective after competitive basis;
 (B)by adding at the end the following:  (3)Redistribution of unobligated amountsThe President shall—
 (A)withdraw amounts of financial assistance made available to a State (including amounts made available to local governments of a State) under paragraph (2) that remain unobligated by the end of the third fiscal year after the fiscal year for which the amounts were allocated; and
 (B)in the subsequent fiscal year, add the funds to the financial assistance available to be awarded on a competitive basis referred to in paragraph (1).;
 (4)in subsection (g)— (A)in paragraph (9) by striking and at the end;
 (B)by redesignating paragraph (10) as paragraph (12); and (C)by adding after paragraph (9) the following:
					
 (10)the extent to which the State or local government has facilitated the adoption and enforcement of nationally recognized design standards that establish criteria for the design, construction, and maintenance of eligible facilities for the purpose of protecting the health, safety, and general welfare of the buildings’ users against disasters;
 (11)the extent to which the assistance will fund activities that increase the level of resiliency; and; (5)by striking subsection (i) and inserting the following:
				
					(i)National public infrastructure predisaster mitigation fund
 (1)EstablishmentThe President may establish in the Treasury of the United States a separate account called the National Public Infrastructure Predisaster Mitigation Fund (in this section referred to as the Predisaster Mitigation Fund), which shall be used exclusively to carry out this section, with amounts in such account to be available until expended unless otherwise provided.
						(2)Transfers to predisaster mitigation fund
 (A)In generalThere shall be deposited in the Predisaster Mitigation Fund with respect to each disaster declared on or after August 1, 2017, an additional amount equal to 6 percent of the estimated aggregate amount of grants to be made pursuant to section 406.
 (B)Estimated aggregate amountNot later than 180 days after each major disaster declaration, the estimated aggregate amount of grants to be deposited in such Fund shall be determined and need not be reduced, increased, or changed due to variations in estimates.; and
 (6)by striking subsection (m). 4.Eligibility for code implementation and enforcementSection 406(a)(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(a)(2)) is amended—
 (1)by striking and at the end of subparagraph (B); (2)by striking the period at the end of subparagraph (C) and inserting ; and; and
 (3)by adding at the end the following:  (D)base and overtime wages for extra hires to facilitate the implementation and enforcement of adopted building codes for a period of not more than 180 days after the major disaster is declared..
			5.Additional mitigation activities
 (a)Hazard mitigation clarificationSection 404(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(a)) is amended by striking the first sentence and inserting the following: The President may contribute not more than 75 percent of the cost of hazard mitigation measures which the President has determined are cost-effective and which substantially reduce the risk of, or increase resilience to, future damage, hardship, loss, or suffering in any area affected by a major disaster..
 (b)Eligible costSection 406(e)(1)(A) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(e)(1)(A)) is amended—
 (1)in the matter preceding clause (i), by inserting after section the following: for disasters declared on or after August 1, 2017, or disasters where a cost estimate has not yet been finalized for a project;
 (2)in clause (i), by striking and; (3)in clause (ii)—
 (A)by striking codes, specifications, and standards and inserting the latest nationally recognized design codes, specifications and standards that establish minimum acceptable criteria for the design, construction, and maintenance of facilities for the purposes of protecting the health, safety, and general welfare of a facility’s users against disasters;
 (B)by striking applicable at the time at which the disaster occurred; and (C)by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (iii)in a manner that allows the facility to meet the definition of resilient developed pursuant this subsection..
 (c)New rulesSection 406(e) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(e)) is amended by adding at the end the following:
				
					(5)New rules
 (A)In generalNot later than 18 months after the date of enactment of this paragraph, the President, acting through the Administrator of the Federal Emergency Management Agency, shall issue a final rulemaking that defines the terms resilient and resiliency for purposes of this subsection.
 (B)GuidanceNot later than 90 days after the date on which the Administrator issues the final rulemaking under this paragraph, the Administrator shall issue any necessary guidance related to the rulemaking.
 (C)ReportNot later than 2 years after the date of enactment of this paragraph, the Administrator shall submit to Congress a report summarizing the regulations and guidance issued pursuant to this paragraph..
			